18-13098-mg         Doc 244       Filed 04/16/21 Entered 04/16/21 07:59:07           Main Document
                                               Pg 1 of 2



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------x
 In re:                                                        Chapter 7
                                                               Case No.: 18-13098 (MG)
 LEE ALEXANDER BRESSLER,

                   Debtor.
 ------------------------------------------------------------x

                 ORDER GRANTING EX PARTE APPLICATION RELATING
                    TO NORTHERN TRUST ACCOUNT STATEMENTS

        Upon the ex parte application dated March 19, 2021 (the “Application”) of Gregory

Messer, solely as Chapter 7 Trustee (the “Trustee”) of Lee Alexander Bressler (the “Debtor”) for

an order pursuant to sections 105(a) and 107(c) of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rule 9018-1(a) of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of New York (the “Local Rules”) authorizing the Trustee

to file redacted copies of documents submitted for in camera inspection or under seal; and

the Court having considered the relief requested in the Application; and upon the record and all of

the proceedings had before the Court; and the Court having found and determined that the legal

and factual bases set forth in the Application establish just cause for the relief granted herein; and

after due deliberation and sufficient cause appearing therefor, it is hereby

        ORDERED, that the Application is granted to the extent the Trustee may file copies

of the Northern Trust account statements submitted in connection with the Application

for in camera inspection by the Court in their proposed redacted form on the public

docket; and it is further

        ORDERED, that the relief granted herein is without prejudice to the rights of any party in

interest or the United States Trustee to seek to leave to unseal or file without redaction the
18-13098-mg         Doc 244     Filed 04/16/21 Entered 04/16/21 07:59:07            Main Document
                                             Pg 2 of 2



documents or any part of it, and it is further

          ORDERED, that this Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation and/or enforcement of this Order; and it is

further

          ORDERED, that the Clerk of the Court is authorized to destroy all Confidential Documents

at the conclusion of these chapter 11 cases.



IT IS SO ORDERED.
Dated: April 16, 2021
       New York, New York

                                                 _____/s/ Martin Glenn_______
                                                        MARTIN GLENN
                                                 United States Bankruptcy Judge




                                                   2
